Citation Nr: 1236118	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-09 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for Chronic Fatigue Syndrome (CFS).

4.  Entitlement to service connection for joint pain.

5.  Entitlement to service connection for a neck condition.

6.  Entitlement to service connection for a right knee disability to include secondary to left knee disability.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for an upper respiratory disability.

9.  Entitlement to service connection for a chronic cough/laryngeal disability.

10.  Entitlement to service connection for chronic diarrhea.

11.  Entitlement to service connection for a sinus disability.

12.  Entitlement to service connection for a bilateral eye disability.

13.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy.

14.  Entitlement to service connection for a left knee disability.

15.  Entitlement to service connection for a stroke condition.

16.  Entitlement to service connection for memory loss.

17.  Entitlement to a rating in excess of 10 percent for tinnitus.

18.  Entitlement to an rating in excess of 10 percent as of July 1, 2007, for coronary artery disease (CAD).

19.  Entitlement to an initial compensable rating for eczema.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

James Alsup, Counsel
INTRODUCTION

The Veteran served on active duty from February 1973 to December 1973 and from August 2004 to October 2005.  Service in Southwest Asia is shown in the record.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In a January 2007 rating decision, the RO granted service connection for tinnitus, rated 10 percent, and eczema of the left hand, rated 0 percent, both effective October 11, 2005.  That decision also denied claims for entitlement to service connection for an eye disability, hearing loss, a sinus condition, chronic cough, respiratory disability, chronic diarrhea, CFS, joint pain, bilateral knee disabilities, peripheral neuropathy of the hands, memory loss, a neck disability and a low back disability.  The Veteran disagreed with the initial ratings assigned and disagreed with the denials of service connection and perfected an appeal as to all issues.

In an unappealed rating decision dated May 2008, the RO denied service connection for a left rotator cuff tear and granted service connection for CAD, rated 100 percent from March 9, 2007 to June 30, 2007, and 10 percent as of July 1, 2007.

In a September 2009 rating decision, the RO denied service connection for a stroke, denied the Veteran's claim to reopen a claim for his left shoulder, and denied a rating in excess of 10 percent for service-connected CAD, effective July 1, 2007.  The Veteran disagreed and perfected an appeal.

The Veteran claimed entitlement to service connection for difficulty smelling in his March 2006 claim.  That issue was not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a joint pain, chronic diarrhea, a sinus disability, bilateral upper extremity peripheral neuropathy, a left knee disability, a stroke condition, and memory loss, and entitlement to an initial compensable disability rating for eczema are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The preponderance of evidence supports a conclusion that the Veteran's hearing loss does not meet the criteria for hearing loss disability for purposes of VA benefits.

2.  The preponderance of the evidence supports a conclusion that the Veteran's condition does not meet the diagnostic criteria for CFS.

3.  The preponderance of the evidence supports a conclusion that the Veteran has no diagnosed current neck disability.

4.  The preponderance of the evidence supports a conclusion that the Veteran has no diagnosed current right knee disability.

5.  The preponderance of the evidence supports a conclusion that the Veteran has no diagnosed current back disability.

6.  The preponderance of the evidence supports a conclusion that the Veteran has no diagnosed upper respiratory disability.

7.  The preponderance of the evidence supports a conclusion that the Veteran has no diagnosed chronic cough/laryngeal disability.

8.  In an unappealed May 2008 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a left shoulder disability to include a left rotator cuff tear.

9.  The evidence received since the RO's May 2008 decision is cumulative to evidence previously of record and does not raise a reasonable possibility of substantiating the claim of service connection for a left shoulder disability to include a left rotator cuff tear.

10.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.  

11.  The Veteran's service-connected CAD is manifested by an ejection fraction of 58% and a METS level of 10, occasional stress induced left-side chest pain that lasts for one to one-and-one-half days, and shortness of breath after walking short distances.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Entitlement to service connection for CFS is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).

3.  Entitlement to service connection for a neck disability is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability, is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

5.  Entitlement to service connection for a back disability is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

6.  Entitlement to service connection for an upper respiratory disability is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

7.  Entitlement to service connection for a chronic cough/laryngeal disability is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

8.  The May 2008 rating decision denying service connection for a left shoulder disability to include a left rotator cuff tear is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

9.  The evidence received since the May 2008 rating decision is not new and material, and the claim for service connection for a left shoulder disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

10.  There is no legal basis for the assignment of a schedular rating in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2011); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

11.  The criteria for an initial rating in excess of 10 percent from July 1, 2007, for CAD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7007 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  

With regard to the issues of hearing loss, CFS, multiple joint pain, a neck disability, a right knee disability, a back disability, upper respiratory disability, and a chronic cough/laryngeal disability, the Veteran was notified in a letter dated May 2006 of how to substantiate a service connection claim, and how VA determines a disability rating and an effective date.  In addition, the Veteran was informed of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  

The Veteran has raised an issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim for a left shoulder condition.  VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006)

The Veteran was informed in a June 2009 letter from the RO of the meaning of the terms new and material, and informed him that his claim was initially denied because there was no evidence to show that the Veteran's left shoulder disability was related to his active duty service.  VA notified the claimant of the evidence and information that is necessary to reopen the claim, and provided notice that described what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  The notice provided satisfies the notice requirements.  Kent v. Nicholson, 20 Vet. App. 1 (2006)

With regard to the issues of entitlement to an initial increased ratings for tinnitus and CAD, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notices provided by the RO.  Shinseki v. Sanders, 556 U.S. 396 (2009) (burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that the Veteran has received all essential notice in a letter dated May 2006 and he has had a meaningful opportunity to participate in the development of his claim.  Conway v. Principi, 252 F.3d 1369 (2004).  Moreover, the Board finds that the law and not the facts are dispositive in the Veteran's tinnitus claim.  Thus, the statutory provisions requiring VA to provide notice and assistance to the Veteran do not apply to the issue for an increased rating for tinnitus.  Manning v. Principi, 16 Vet. App. 534 (2002).  

The record shows that the RO has obtained the Veteran's service medical records, VA treatment records, and private treatment records, and that the Veteran has received examinations regarding his service-connected disabilities.  The examination reports are adequate as they were based on a review of the history, a physical examination, and because sufficient information was provided to allow the Board to render an informed determination.

The Veteran did not request a hearing as it pertained to the issues decided in the January 2007 rating decision, but he did request a hearing before a Veterans Law Judge in the VA Form-9 substantive appeal received by VA in March 2010.  The Veteran withdrew that request for a Board hearing in a written response received in June 2012.  Thus, the Board finds that adjudication of the Veteran's claims is appropriate.

The Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further actions pursuant to the regulation or statue need be undertaken with respect to the claims decided herein.  The Board will proceed to a decision on the claims.

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  To establish service connection or service-connected aggravation for a disability, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  To be considered for service connection, a claimant must first have a disability.  Congress has specifically limited entitlement for service-connected disease or injury to cases where the disease or injury has resulted in a disability.  Brammer v. Derwinski, 2 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  So long as a veteran had a diagnosed disability during the pendency of his claim, the service connection criteria requiring a current disability are satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran seeks service connection for hearing loss, CFS, a joint pain disability, a neck disability, a right knee disability, a back disability, an upper respiratory disability, and a chronic cough/laryngeal disability.  The Board will address each claim in turn with the exception of the upper respiratory and chronic cough disabilities which will be addressed together.

Hearing Loss

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran was examined in November 2006 by a VA audiologist.  The examiner's audiological report indicated the following decibel losses at the following frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
5
5
5
10
10

The examiner reported average hearing losses of 8.75 for the right ear and 7.5 for the left, and Maryland CNC test results showed 98 percent for the right and 100 percent for the left.

None of the Veteran's audiological results meet the criteria for hearing loss as defined by VA regulations; there is no decibel loss in excess of 10 decibels and the Maryland CNC results both exceed the required 95 percent.  Thus, the Veteran does not have hearing loss for purposes of VA benefits.

Therefore, the Board finds that the evidence does not show hearing loss that can be considered a disability for VA purposes.  Sufficient proof the existence of a present disability has not been satisfied, and the Board further finds that the Veteran's claim fails for that reason.  Brammer v. Derwinski, 2 Vet. App. 223 (1992).

The Board finds that the preponderance of the evidence is against a finding that the Veteran has a current hearing loss disability in either ear.  Therefore, the claim for service connection is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chronic Fatigue Syndrome

The Veteran, a Gulf War veteran, was examined in November 2006 by a VA examiner who reported that the Veteran had various joint pains that the Veteran attributed to his active duty service.  The examiner reviewed the Veteran's complaints regarding both knees, low back pain, neck pain, and chronic fatigue.  Essentially, the examiner did not diagnose any joint disability with the exception of a left knee as status post anterior cruciate ligament repair that occurred before the Veteran entered active duty service.  

With regard to chronic fatigue, the examiner noted that the Veteran stated he had improved considerably and he felt he no longer had it.  The examiner noted the Veteran denied having any frequent acute pharyngitis, had no fever, and had not experienced any migratory joint or muscle pain.  The Veteran reported having mild frequent headaches, but did not have them prior to two years earlier.  Based on the examination, the examiner determined that the diagnostic criteria for CFS were not met because the Veteran's fatigue had greatly improved to the point where he felt he no longer had chronic fatigue.

After review of the medical evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran currently has CFS, and that the claim fails on that basis.

The Veteran served in Kuwait and Iraq and therefore the Board has given consideration to whether the Veteran has an undiagnosed illness manifested by fatigue.  38 C.F.R. § 3.317 (2011).  For service members who served in the Southwest Asia theater of operations during the Persian Gulf War and who exhibit objective indications of chronic disability manifested by one or more specific signs or symptoms, that disability may be service connected provided that it became manifest to a degree of 10 percent or more, and provided that the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2011).  Because the Veteran reported that he no longer had chronic fatigue, and because objective manifestation of chronic fatigue were not observed on examination, the Board finds there is no evidence of an undiagnosed illness disability resulting in fatigue that became manifest during service or to a degree of 10 percent after service.  Therefore, service-connection is also not warranted under 38 C.F.R. § 3.317.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for CFS and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neck Disability

The Veteran seeks service connection for a neck disability.  He told an October 2006 VA examiner that he had experienced neck pain for about one and a-half to two years.  The Veteran was also examined in November 2006 by a different VA examiner.  The examiner noted that the Veteran stated that his neck started hurting during service in 2005 after he had lifted something heavy and felt a snap in his neck.  The Veteran described sharp pain with quick or sharp movements of the neck.  

Examination of the Veteran's neck revealed flexion and extension of 30 degrees, 70 degrees of left and right rotation, and 18 degrees of left and right lateral flexion.  The examiner noted that the movement was not painful throughout the range of motion.  Repeated flexion and extension did not cause pain, weakness, fatigue, or decreased range of motion.  There was pain noted at the T-2 tuberosity.  The examiner did not find evidence of crepitius or increased tension within the range of motion.

The Board observes that normal range of motion of the neck is 45 degrees of flexion and extension, 45 degrees of lateral flexion to each side and 80 degrees of rotation to each side.  38 C.F.R. § 4.71a, Plate V (2011).  Thus, the Veteran had mild decreased range of motion, but the examiner noted the Veteran's cervical spine x-ray had normal results and ultimately diagnosed the Veteran with a normal neck examination, but some cervical pain at times.  

A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  In this case, the examiner diagnosed a normal neck and acknowledged the Veteran had pain at times and a mild limitation of motion was determined.  However, complaints of pain symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  With regard to the slightly limited range of motion, the Board notes that the examiner noted no mechanical explanation for the Veteran's limited lateral flexion.  No increased muscle tension, crepitus, or spinal defect, such as degenerative changes, was noted.  

The Board finds that the examiner's diagnosis of a normal neck is supported by the clinical evidence.  Moreover, the October Gulf War examiner and the October neurological examiner both noted that the Veteran's neck was supple and without jugular venous distension and bruit, and neither examiner noted or diagnosed any neck disability.  Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran has any current disability of the neck, and the Veteran's claim fails on that basis.

The Board finds that the preponderance of the evidence is against the claim for service connection for a neck disability and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee

The Veteran described to the November 2006 examiner how he had injured his right knee during service doing physical training, when he was walking fast and developed right knee pain.  The Veteran stated that his right knee continued to hurt, so he tried not to do labor that would make it feel worse.  The examiner noted no swelling, warmth, tenderness, crepitus, or effusion, and also noted that the right knee was stable, although there was reported pain under the patella with inward rotation.  The examiner reported that the Veteran's right knee extended to 0 degrees and flexed to 137 degrees with slight lateral knee pain.  Normal knee range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2011).  X-ray results were normal and normal knee strength was noted bilaterally.  The examiner did not diagnose any right knee disability.  

An October 2006 VA examiner noted that the Veteran denied any right knee complaints.

The Board finds that there is no diagnosed right knee disability.  The preponderance of the evidence is against a finding that any diagnosis of a disability of the right knee is warranted.  The sole symptoms are "slight lateral knee pain," and flexion that is three degrees less than normal range of motion.  The Board observes that the Veteran's statements regarding his right knee are inconsistent.  In October 2006, he denied any right knee symptoms.  In November 2006, he complained of experiencing symptoms during service and he complained that he then experienced pain.

The examiner's finding that the Veteran's right knee was normal is supported by normal x-ray results and a lack of any mechanical symptoms that would indicate a knee disability.  After consideration of the evidence as a whole, the Board finds that the evidence is against a finding of any current right knee disability, and the claim must fail.

Furthermore, to the extent that the Veteran claims that any right knee disability is secondary to a left knee disability, the Board finds that claim must also fail because of the lack of evidence demonstrating the presence of any current right knee disability.

The Board finds that the preponderance of the evidence is against the claim for service connection for a right knee disability and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back Disability

The Veteran told an October 2006 Gulf War examiner that he experienced intermittent low back pain for the past two years and that the pain had gradually set in and progressed.  The Veteran told the examiner that he had lifted heavy objects during his active duty service.  The Veteran reported that he was able to stand for several hours before he had to stop, but he could not run.  

An October 2006 neurological examiner reported that the Veteran's strength was normal and there were no signs of atrophy.  Reflexes of both upper and lower extremities were normal.  Gait was normal. 

A November 2006 examiner reported that the Veteran stated he had had low back pain "off and on for years," but the Veteran told the examiner that he had not suffered any specific injury during service.  The examiner noted no tenderness of disc space or of paravertebral muscles, and deep tendon reflexes were symmetric for patellar and Achilles.  Normal sensation to light touch was noted for both legs, and the examiner noted normal knee strength bilaterally. 

The November 2006 examiner reported that the Veteran's back had flexion to 90 degrees, extension to 25 degrees, right lateral flexion to 30 degrees, left lateral flexion to 28 degrees, and bilateral rotation to 30 degrees.  The Board notes that normal thoracolumbar spine range of motion is flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees, and lateral rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2011).

The examiner reported that repeated flexion and extension movement included some right flank pain but no weakness, fatigue, incoordination, or decreased range of motion.  A lumbar spine x-ray was normal.  The examiner assessed the examination as a normal examination of the low back with some low back/right flank pain some of the time.  No diagnosis of a back disability was made.  

The evidence thus shows the Veteran has very minimal limited motion of five degrees of extension and two degrees of left lateral flexion, and repetitive motion caused pain in the low back and right flank, but it did not cause additional loss of range of motion.  The Board finds that the preponderance of the evidence is against a finding that there is any back disability, but only a finding of pain on motion with some limitation.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Veteran's strength, sensory and motor test results were normal, and the x-ray results were normal.  In short, there is no diagnosed back disability despite the mild pain and limited motion.  Without such a diagnosis, the Board finds the evidence is against the finding of any current back disability, the Veteran's claim fails for that reason.  

The Board finds that the preponderance of the evidence is against the claim for service connection for a back disability and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Respiratory Disabilities

The Veteran seeks service connection for an upper respiratory disability and a chronic cough/laryngeal disability.  The Veteran was examined in October 2006 by a VA Gulf War examiner who noted the Veteran's complaints that he was diagnosed with bronchitis several times when he served in Southwest Asia and was prescribed antibiotics for a diagnosed upper respiratory infection.  The Veteran denied having had pneumonia, asthma, or shortness of breath, but he reported having anosmia and nasal congestion.  The examiner made no diagnosis.

The Veteran was also examined in November 2006 by a different VA examiner who noted that the Veteran did not have difficulty breathing through his nose, and had a normal nose and no tenderness of the maxillary sinus or clinical evidence of nasal obstruction or sinus disease.  The examiner diagnosed residuals of nasal injury with no nasal obstruction, no active laryngeal disease, and no active nasal sinus disease.

A review of the medical evidence in the Veteran's claims file shows that there is no evidence of any diagnosis of any current upper respiratory infection or a current cough or laryngeal disability.  Therefore, the Board finds that the evidence does not show the presence of a current disability, and the Veteran's claims for service connection for an upper respiratory disability and a chronic cough/laryngeal disability must be denied.

The Board has considered whether there may be some undiagnosed illness resulting in upper respiratory disability or chronic cough or laryngeal disability.  However, the evidence does not show objective indications of chronic disability that would be the basis for awarding service connection for any undiagnosed illness.  38 C.F.R. § 3.317 (2011).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for upper respiratory disability, chronic cough, and laryngeal disability, as no current disability is shown by the evidence of record.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

Unappealed rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).

The phrase raise a reasonable possibility of substantiating the claim does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran seeks to reopen a claim for service connection for a left shoulder disability that was denied in a May 2008 rating decision.  The record shows that the RO mailed the May 2008 rating decision to the Veteran on May 22, 2008, and there is no notice of disagreement addressing the May 2008 rating decision that was received by VA within one year after May 22, 2008.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been issued, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2011).  A notice of disagreement must be filed with the RO that issued the rating decision within one year from the date that the rating decision was mailed to the Veteran.  38 C.F.R. §§ 20.300, 20.303(a) (2011).  An unappealed rating decision is final.  38 C.F.R. § 20.1103 (2011).  Furthermore, no additional evidence was submitted within one year following the May 2008 rating decision that would warrant a finding that the May 2008 rating decision was not final.  Therefore, the Board finds that the May 2008 rating decision is final.

The Veteran submitted his initial claim in September 2007.  The record included the report of May 2008 VA examination of the Veteran's left shoulder.  The examiner reported that the Veteran complained that his left shoulder began to hurt in June 2005 during active duty service after he had loaded boxes.  The examiner reviewed a February 2008 report of Dr. S.R. who diagnosed the Veteran after a July 2007 MRI with a torn rotator cuff in the left shoulder.  The examiner noted tenderness on the lateral aspect of the shoulder, and painful motion of the left shoulder.  The examiner diagnosed the Veteran with left partial rotator cuff tear, subacromial bursitis, and labral tear.  The record also included the Veteran's service medical records from his period of active duty.  Those records are silent as to any complaint of left shoulder pain or other left shoulder problem and there is nothing to show that the Veteran was treated for a left shoulder condition during his active duty service.  The May 2008 examiner reported that the Veteran stated he did not seek treatment for his shoulder during service.

The May 2008 rating decision noted the May 2008 VA examination report and the February 2008 report referred to in the examination report, and noted that the Veteran's service medical records did not indicate complaints of or treatment for a left shoulder disability.  The RO denied the Veteran's claim based the lack of evidence of an in-service incurrence or aggravation of a disease or injury and the lack of evidence of a causal relationship between a current disability and the disease or injury incurred or aggravated during service. 

Since the May 2008 rating decision, evidence added to the record includes a January 2009 treatment note that indicates the Veteran had several complaints including left shoulder pain, and a July 2007 letter from Dr. M.L., M.D., to Dr. R.S., M.D., the physician who treated the Veteran's left shoulder, that reported the results of a MRI of the left shoulder.  The MRI report states, essentially, what was reported in the May 2008 VA examination report.  The claims folder also includes statements of the Veteran that he disagreed with the RO's decision regarding his left shoulder.

The Board finds that the MRI report evidence is new as it was not before adjudicators in May 2008.  However, it is cumulative to evidence previously of record and is not material regarding any unestablished fact.  Specifically, the May 2008 VA examiner noted the MRI results which justified the May 2008 diagnosis.  Thus, a left rotator cuff tear had been previously diagnosed and new MRI evidence showing the left shoulder condition is cumulative evidence.  The clinical report and the clinical history reported by medical providers in 2009 does not amount to a medical opinion.  LeShore v. Brown, 8 Vet. App. 406 (1995) (information recorded by medical examiner, unenhanced by any additional medical comment by the examiner, is not competent medical evidence required for Veteran's service connection claim).  

The RO previously considered the Veteran's claim that disability had its onset in service as it was stated in the May 2008 VA examiner's report.  The singular additional treatment record is cumulative to evidence previously of record in that it records the complaint of left shoulder pain.  Therefore, that evidence while new, is not material because it is cumulative.

The Veteran's own statements that his condition had its onset in service during active duty are not new evidence because the May 2008 VA examiner reported the Veteran's contentions and those contentions were considered at the time of the previous denial.  Thus, any contention that the disability began during service has been previously considered and is not new evidence.  Reid v. Derwinski, 2 Vet. App. 312 (1992).   

In sum, after review of the entire record, the Board finds that new and material evidence has not been submitted to reopen the Veteran's claim for service connection for a left shoulder disability.  38 C.F.R. § 3.156(a) (2011).  Therefore, the application to reopen is denied.

Increased Ratings

Tinnitus

The Veteran seeks a disability rating in excess of 10 percent for tinnitus.  He contended in the March 2007 notice of disagreement that his tinnitus was worse than rated and warranted a higher disability rating.  Disability ratings are based on the average impairment of earning capacity resulting from disability.  The percentage ratings for each diagnostic code, as set forth in VA's Schedule for Rating Disabilities, represent the average impairment of earning capacity resulting from disability.  38 C.F.R. Part 4 (2011).  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  

The Veteran's service-connected tinnitus has been rated under the criteria for rating recurrent tinnitus provided in 38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no other diagnostic code that addresses tinnitus symptoms, the Board finds that Diagnostic Code 6260 is the most appropriate diagnostic code.  The Veteran has not contended that another diagnostic code is more appropriate. 

Diagnostic Code 6260 provides a 10 percent disability rating for recurrent tinnitus.  That is the sole and highest disability rating provided for tinnitus under VA schedular regulations and the Veteran is already assigned a 10 percent rating.  

To the extent that the Veteran is contending that because he has bilateral tinnitus he is entitled to a 10 percent disability for each ear, Diagnostic Code 6260 limits a Veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus. 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).  As there is no legal basis upon which to award separate schedular ratings for tinnitus in each ear, or to award any higher rating, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board is sympathetic to the Veteran's complaints that the ringing in his ears is frustrating and impairs his ability to concentrate and causes sleep problems and headaches.  However, it is specifically because of those impairments that the Veteran receives the 10 percent schedular rating.  The Veteran has not alleged anything unique about his tinnitus.  He has suggested that his tinnitus contributes to his depression, but it is noted that service connection was granted for PTSD which included depression, so he is already being compensated for any mental disorder. 

An extra-schedular rating is not warranted as the evidence regarding the Veteran's tinnitus does not show such an exceptional disability picture that would render the available schedular rating inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  The November 2006 examiner did not remark that the Veteran was unable to carry on a normal conversation, the Veteran has not provided any evidence that his tinnitus is of such a degree that the 10 percent disability rating is insufficient, and there is no medical evidence of record to support a higher disability rating.  Rather, the Veteran has simply contended that his tinnitus was worse and warranted a higher disability rating.  The evidence does not show frequent hospitalization or marked interference with employment as a result of tinnitus.  Therefore, the Board finds that the schedular rating is adequate and no referral is required for extraschedular consideration.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for tinnitus and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Coronary Artery Disease

The Veteran seeks entitlement to a rating in excess of 10 percent from July 1, 2007, for CAD.  The Veteran's heart disability is rated under the criteria for rating hypertensive heart disease found at 38 C.F.R. § 4.104, Diagnostic Code 7007 (2011).  The evidence includes the report of a July 2009 examiner who reported a diagnoses of coronary artery disease.  An April 2008 VA examiner provided a diagnosis of hypertensive vascular disease and atherosclerotic heart disease that was secondary to the hypertensive vascular disease.  

The Board observes that Diagnostic Code 7005, used for rating arteriosclerotic heart disease (coronary artery disease), and Diagnostic Code 7007 provide the same rating criteria.  Specifically, the diagnostic codes both provide a 10 percent disability rating for evidence of a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent disability is provided with evidence of workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent disability rating is provided with evidence of more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent disability rating is provided for evidence of chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Codes 7005, 7007 (2011).

Because both diagnostic criteria use the same rating criteria, the Board finds that Diagnostic Code 7007 is appropriate and also finds that the Veteran would not be disadvantaged if either diagnostic code was used to rate his disability.  The Veteran has not contended that any other diagnostic code or rating criteria would be more appropriate.  The Board further observes that the Veteran's service-connected CAD was rated 100 percent from March 9, 2007, the date the Veteran was admitted to a private hospital for heart surgery.  The Veteran's claim for service connection for heart disease was received by VA in September 2007 within one-year of the heart surgery.  After the period of total disability, the Veteran was assigned a 10 percent rating, effective July 1, 2007.  Thus, the Board will determine whether the evidence of record supports the assignment of a disability rating in excess of 10 percent at any time as of July 1, 2007.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Veteran is presumed to seek the maximum benefit available.  AB v. Brown, 6 Vet. App. 35 (1993). 

Medical evidence shows that the Veteran had attempted stent placement in a cardiac artery and subsequently underwent bypass surgery in March 2007.  An April 2008 VA examiner noted the Veteran took several daily heart medications and could walk on a treadmill for several miles.  He reported being able to walk up two flights of stairs, but reported getting palpitations and shortness of breath.  The examiner reported the Veteran's functional capacity was 10.1 METs as shown in a May 2007 private stress test.  

The July 2009 VA examiner reported that the Veteran was diagnosed with a "possible TIA" in December 2008 for which he was hospitalized, but the Veteran stated he had not experienced any other such events since.  The Veteran reported experiencing stress-induced left-side chest pain that lasted for 1 to 1.5 days, and was atypical.  The Veteran also reported becoming short of breath if he walked 17 steps in his house.  The examiner also noted that the Veteran could walk indefinitely on level ground.  The examiner reported the Veteran's functional capacity as 10 METs and reported an ejection fraction of 58 percent.

Private medical records were reviewed by the VA examiners.  They essentially showed that the Veteran was hospitalized in December 2008 complaining of symptoms thought to be associated with transient ischemic attacks (TIA).  In a letter dated July 2009, Dr. D.A., M.D., explained that the Veteran had a neurologic workup for episodes of very subtle memory difficulties.  That doctor explained that tests revealed carotid disease bilaterally, that seemed to be aggravated by stress.  That doctor did not provide any further specific information regarding the Veteran's CAD, functional capacity, or ejection fraction.

The evidence of record shows that the Veteran receives daily medications to treat his CAD, and has a functional capacity expressed as 10 METs.  There is no evidence that for any period since July 1, 2007, he has had functional capacity of 7 or less METs.  The Board observes that a rating of 60 percent can be awarded where the evidence shows ejection fraction of 30 to 50 percent.  However, the Veteran's ejection fraction of 58 percent on July 2009 examination does not meet criteria for that higher rating.  The evidence also does not reveal that at any time the Veteran's functional capacity was 3 METs or less or that his ejection fraction was less than 30 percent.  For those reasons, the Board finds that the criteria for a higher disability rating have not been met.  The Board further finds that staged ratings are not warranted because the evidence shows the Veteran's functional capacity and ejection fraction have not met the criteria for a higher disability rating at any time since July 1, 2007.

To determine whether referral for extraschedular consideration is warranted, first, VA must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321 (2011); Thun v. Peake, 22 Vet. App 111 (2008).  
 
In this case, the Veteran reported that he can walk for indefinite periods on level surfaces, even though he experiences shortness of breath and despite his CAD disability.  The recent service connection for PTSD was rated to warrant a 100 percent disability rating because of the severe PTSD symptoms the Veteran experienced.  There is nothing in the record to suggest, however, that the Veteran is unable to take care of normal daily care for himself.  With regard to the limitations he reported that are attributable to his CAD, such as shortness of breath when he walks, those symptoms are specifically contemplated by the scheduler criteria used to rate his CAD.  There is no indication that there is otherwise an exceptional disability picture that is not contemplated by the rating criteria.  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted.  

Therefore, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for CAD during the period under appeal, and the claim for increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

The application to reopen the claim for service connection for a left shoulder disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for an upper respiratory disability is denied.

Entitlement to service connection for a chronic cough/laryngeal disability is denied.

Entitlement to a rating in excess of 10 percent for tinnitus is denied.

Entitlement to a rating in excess of 10 percent as of July 1, 2007, for coronary artery disease is denied.

REMAND

The Veteran stated that he served in reserve status since February 1973, according to his March 2006 claim for VA benefits.  The Veteran has contended that he injured his head in June 2004 while driving a vehicle to a camp in Kuwait and he told the February 2009 examiner that he served about three months on active duty in Germany in 1991.

Service personnel records and service treatment records do not include records showing periods of active duty during reserve time served by the Veteran.  Reasonable steps should be taken to ensure that all service records, both personnel and medical treatment records, for the entire period of the Veteran's reserve service are obtained and included in the Veteran's VA claims folder.  All periods of active duty should be noted and documented.

The Veteran has indicated that he has had medical treatment by private practitioners for some of his claimed disabilities.  For example, he told the October 2006 VA Gulf War examiner that he had undergone a colonoscopy and was diagnosed with diverticula, however there are no records indicating any such treatment.  The Veteran should be requested to identify all private providers who may hold records of treatment of the Veteran's remaining claimed conditions.

The duty to assist includes provision of medical examinations when medical evidence is required for the adjudication of a veteran's claims.  38 C.F.R. § 3.159(c)(4) (2011).  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The degree of proof required to satisfy those criteria is slight.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran told the October 2006 Gulf War examiner that he started experiencing diarrhea two years earlier during his active duty service, and that he continued to experience diarrhea several times a week.  The Veteran told the examiner that he had a colonoscopy and was told that he had diverticula.  However, there are no records indicating any such treatment.  The Veteran denied having nausea, vomiting or weight loss.  The examiner did not provide a diagnosis.  The Board observes that the Veteran is competent to report the symptoms that he experiences.  He has also reported the diarrhea began during service and continues to persist.  The medical evidence is insufficient to adjudicate the claim.  Thus, the Board finds that a medical examination should be scheduled.

Furthermore, the Veteran has been found on examination to have back pain and right knee pain, but no disability has been diagnosed.  He has claimed service connection for joint pain and is a Persian Gulf War Veteran.  Therefore, the Board finds that an examination is needed to determine whether the Veteran may have joint pain as the result of any undiagnosed illness.  38 C.F.R. § 3.317 (2011).

The Veteran told the October 2006 Gulf War examiner that he experienced sinus problems during service.  A May 2005 service medical record entry shows treatment for post nasal drip.  Although a November 2006 ENT examiner did not find a current sinus disability, the Veteran received a brain MRI in December 2008 which revealed evidence of severe right maxillary sinus mucosal thickening and mild bilateral ethmoid sinus mucosal thickening, with hypoplastic change of bilateral frontal sinuses.  Thus, there is evidence of a sinus condition within the pendency of the Veteran's appeal and evidence of sinus problems during his active duty.  However, there is no medical opinion addressing whether it is at least as likely as not that the Veteran's current sinus condition is related to the condition that was treated during service.  The examiner should assume that the Veteran is competent to report symptoms of sinus problems he has experienced.

The Veteran has been diagnosed with peripheral neuropathy of the bilateral hands in an October 2006 VA neurologic examination.  The Veteran has contended that he first felt tingling in his hands during his active duty service.  The medical evidence does not include an opinion regarding whether it is at least as likely as not that there is a nexus between in-service tingling and his diagnosed peripheral neuropathy.  For purposes of providing an opinion, an examiner should assume that the Veteran is competent to provide a history of the sensation he contends he felt during service.

The Veteran was seen in November 2006 for an eye examination by a VA examiner.  The examiner noted that the Veteran complained that his bilateral pinguecula had gotten worse during his active duty.  The examiner diagnosed the Veteran with pinguecula of both eyes.  The Board observes that pinguecula is a disability that does not arise in a short period and that it is manifested by a symptom clearly observable to the Veteran.  Thus, it appears that there is competent evidence that the Veteran manifested pinguecula during service and currently has pinguecula.  A medical opinion is needed.

The record shows that the Veteran was examined during service for a left knee sprain.  The record shows that the Veteran's left knee anterior cruciate ligament (ACL) had been repaired prior to the examination in June 2005 and, apparently, prior to the Veteran's active duty service.  The November 2006 joints examination report indicated that the Veteran stated his left knee had been repaired in about 2003.  November 2006 x-rays showed mild degenerative joint disease status post ACL repair.  The Board finds that a medical opinion is required to determine whether the left knee condition was aggravated during service.

The medical evidence shows that the Veteran has been examined for what physicians suspected were stroke-like transient ischemic attacks (TIA) events.  The Veteran claimed service connection for strokes.  The Board must consider the Veteran's description of the claim, the symptoms he describes, and the information of record that pertains to the claimed disability.  Clemons v. Shinseki, 23 Vet. App. 1, (2009).  The Board observes that TIA events are sometimes referred to as 'ministrokes' or having stroke-like symptoms that are transient and not permanent or long lasting.  The Board finds that the scope of the Veteran's claim for strokes should include the TIA events described by physicians.

A February 2009 VA brain injury assessment notes that the Veteran stated he injured his head in June 2004 while on active duty while driving a vehicle to a camp in Kuwait and suspected that his TIA attacks were related to that event.  The evidence shows that there were two TIA events during December 2008.  A January 2009 VA neuropsychological treatment note states that the Veteran had no memory of the events and the examiner reported the events based on the observations of the Veteran's wife.  

The Veteran's wife stated that she and the Veteran were eating dinner when the Veteran said he felt very tired.  She noticed at that time that the Veteran's right hand became weak, then the Veteran's eyes began rolling back in his head and when he stood up from the table he lost his balance, and seemed to be very confused.  The Veteran went to bed and slept and woke up without problems.  Two days later, however, the Veteran had another experience and was taken to the hospital.  

At the hospital, a CT scan was performed but negative results were reported.  The Veteran was admitted to rule out TIA and a diagnosis of acute transient ischemic attack was made.  A MRI report indicates that no obvious intracranial pathology noted.  A December 20, 2008, physician's note states that there was no evidence of associated seizure activity, tongue biting, or incontinence.  The physician noted negative head trauma, negative headache, negative chest pain, negative dyspnea, and negative gastrointestinal bleeding.  

A February 2009 VA brain injury assessment provided impressions of PTSD, adjustment disorder, and neurocognitive and neurobehavioral deficits secondary to cerebrovascular events.  A February VA neurologic assessment determined that all testing was negative; no diagnosis was provided, but the occurrence of a TIA was noted.

There is no opinion of record regarding whether it is at least as likely as not that the TIA events were related to a head injury incurred during active duty service.

The Veteran seeks service connection for memory loss.  The October 2006 VA neurological examiner also diagnosed the Veteran with mild short-term memory loss, a diagnosis that was independent of his recent post traumatic stress disability (PTSD) diagnosis.  The February 2012 VA examiner noted that mild memory loss was a symptom of PTSD.  Additionally, the evidence suggests that the Veteran's diagnosed bilateral carotid disease had an impact on the Veteran's memory.  In short, the medical evidence of record suggests several potential bases for memory loss.

Review of the records, however, reveals that no assessment has been made regarding whether and to what degree the Veteran's diagnosed memory loss is related to PTSD or some other cause that may be service-connected, or whether a degree of memory loss is related to the Veteran's active duty service.  A medical examination is necessary to reconcile the various medical evidence regarding memory loss and an opinion is required regarding whether any memory loss independent of PTSD is related to the Veteran's active duty service.

The Board observes that another matter may further complicate the service-connection issues being remanded.  In claims for VA compensation benefits, there is a presumption of soundness, that is, a presumption that the veteran was in sound condition upon entrance into service, except as to disabilities noted at that time.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111 (West 2002).  The presumption can be overcome only when there is clear and unmistakable evidence that demonstrates that the injury or disease existed before acceptance into the military, and clear and unmistakable evidence that shows that the injury or disease was not aggravated by a veteran's service.  Because the Veteran's service medical records do not include a physical performed at the time of entrance to active duty, VA must consider whether the Veteran benefits from the presumption of soundness with regard to his eye disability and left knee disability.  38 C.F.R. § 3.303(c) (2011); Smith v. Shinseki, 24 Vet. App. 40 (2010).

The Board observes that clear and unmistakable is a high standard of obvious, manifest, and undebatable evidence.  An examiner should consider the claim using the highest degree of medical certainty to determine whether the medical evidence shows that a claimed disability pre-existed service.  If an examiner finds that that a claimed disability pre-existed service, then the examiner must provide an opinion whether it is clear and unmistakable that the pre-existing disability was not aggravated during service.  For purposes of the analysis, the examiner should assume that the term aggravated means permanently worsened beyond the natural progress of the disability.

The Veteran seeks an initial compensable disability rating for service-connected eczema.  He contended in his March 2007 notice of disagreement that his condition had gotten worse and the Board observes that the dermatology examination was completed in October 2006.  A new examination is in order to determine the current nature and extent of his service-connected disability and consider applicable rating criteria. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in writing and request that he identify, to the best of his ability, the periods of active duty he served during his Army Reserve service.  The Veteran should provide any documentation he may have which shows active service.  The Veteran should also be requested to provide information regarding the treatment of his left knee prior to August 2004 and his chronic diarrhea and any other claimed disability.  The Veteran should also be requested to provide patient information release forms for any non-VA treatment.  Any records provided by the Veteran should be included in the Veteran's VA claims folder.  Any records for which the Veteran provides releases should be requested.

2.  Contact appropriate Army Reserve authorities and obtain all service medical records and personnel records pertaining to the Veteran.  In addition, information regarding the periods of active duty served by the Veteran should be requested.  

3.  After completion of the foregoing, schedule the Veteran for a VA examination for his complaints of diarrhea.  The examiner must review the claims file and must note that review in the report.  The examiner should state whether the Veteran has manifested chronic diarrhea during the pendency of his claim.  If so, the examiner should provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the chronic diarrhea is related to the Veteran's active duty service.  The examiner should also state whether or the Veteran has objective indications of a chronic disability manifested by chronic diarrhea, including signs in the medical sense and objective evidence perceptible to an examination physician and other non-medical indicators that are capable of independent verification, that have been present for a period of six months or more.  If so, the examiner should state whether any chronic diarrhea can be attributed to any known medical causation. 

4.  Schedule the Veteran for a VA examination for his claim for service connection of a sinus disability.  The examiner must review the claims file and must note that review in the report.  The examiner should provide an opinion whether it is at least as likely as not (50 percent or greater) that the sinus disability manifested in December 2008, or any current sinus disability, is related to his active duty service.  The examiner should specifically comment upon the December 2008 MRI findings regarding the sinus.

5.  Schedule the Veteran for a VA eye examination.  The examiner must review the claims file and must note that review in the report.  The examiner should provide an opinion whether it is clear and unmistakable the Veteran's diagnosed bilateral pinguecula existed prior to August 2004.  If so, the examiner should provide an opinion whether it is clear and unmistakable that the pre-existing pinguecula was not aggravated (permanently increased in severity beyond the natural progress of the disability) during the Veteran's service.  If the examiner determines that the Veteran's pinguecula did not exist prior to August 2004, then the examiner should provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the condition was incurred or aggravated during the Veteran's active duty service. 

6.  Schedule the Veteran for a VA joints examination.  The examiner must review the claims file and must note that review in the report.  The examiner should provide an opinion whether it is clear and unmistakable the Veteran's diagnosed left knee status post ACL repair existed prior to August 2004.  If so, the examiner should provide an opinion whether it is clear and unmistakable that the pre-existing left knee disability was not aggravated (permanently increased in severity beyond the natural progress of the disability) during the Veteran's service.  The examiner should also state whether or the Veteran has objective indications of a chronic disability manifested by joint pain, including signs in the medical sense and objective evidence perceptible to an examination physician and other non-medical indicators that are capable of independent verification, that have been present for a period of six months or more.  If so, the examiner should state for each joint affected whether the chronic disability manifested by joint pain can be attributed to any known medical causation.  The examiner should specifically comment upon previous examination findings of pain in the neck, back, left shoulder, and knees.

7.  Schedule the Veteran for a VA examination for his claim for strokes or TIA.  The examiner must review the claims file and must note that review in the report.  The examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's transient ischemic attack events are related to a head injury suffered during active duty service.  The examiner should provide a detailed explanation explaining how the clinical data and, if appropriate, medical literature supports the opinion provided.

8.  Schedule the Veteran for an appropriate examination for his claim for service connection for memory loss.  The examiner must review the claims file and must note that review in the report.  The examiner should provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the Veteran currently has any degree of memory loss attributable to causes other than his service-connected PTSD, and if so, whether that memory loss was incurred in or aggravated during the Veteran's active duty service.  The examiner should also state whether or the Veteran has objective indications of a chronic disability manifested by memory loss, including signs in the medical sense and objective evidence perceptible to an examination physician and other non-medical indicators that are capable of independent verification, that have been present for a period of six months or more.  If so, the examiner should state whether the chronic disability manifested by memory loss can be attributed to any known medical causation.

9.  Schedule the Veteran for a VA skin examination.  The examiner must review the claims file and must note that review in the report.  The examiner should provide a detailed description of the current nature and extent of the Veteran's service-connected eczema disability.  The examiner should state the percentage of the entire body and the percentage of exposed areas affected.  The examiner should state whether systemic therapy such as corticosteroids or other immunosuppressive drugs are required, and the frequency and duration of use.

10.  Schedule the Veteran for a VA neurological examination for his claim for peripheral neuropathy of the upper extremities.  The examiner must review the claims file and must note that review in the report.  The examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any peripheral neuropathy of the upper extremities is related to the Veteran's active service or to claims of experiencing tingling during active service.

11.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


